    Case 3:21-cv-00547-DJN Document 99 Filed 08/23/21 Page 1 of 1 PageID# 745




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    NAJA TALIBAH ZAHIR                                 :          CIVIL ACTION
                                                       :          No. 20-6051
      v.                                               :
                                                       :
    LAWRENCE JOSEPH HOGAN, JR., et                     :
    al.                                                :

                                              ORDER

           AND NOW, this 23rd day of August, 2021, upon consideration of Defendants Chapman

and Lambert’s Motion to Dismiss Complaint or Alternatively to Transfer Venue to the Eastern

District of Virginia and Defendant Mountcastle’s Motion to Dismiss, and for the reasons stated in

the accompanying Memorandum, it is ORDERED the Motions (Documents 55, 60) are

GRANTED.

           It is further ORDERED Plaintiff Naja Talibah Zahir’s Motions (Documents 10, 20, 25, 28,

32, 53, 65, 69, 76, 81, 82, 83, 85, 89, 90, 95, 96, 97) are DENIED without prejudice as to

reassertion.1

           The Clerk of Court is directed to TRANSFER the above-captioned case to the United States

District Court for the Eastern District of Virginia.



                                                       BY THE COURT:


                                                        /s/ Juan R. Sánchez
                                                       Juan R. Sánchez, C.J.



1
 A request for a court order must be made by motion and must “be in writing unless made during
a hearing or trial; state with particularity the grounds for seeking the order; and state the relief
sought.” Fed. R. Civ. P. 7 (emphasis added). The above-mentioned Motions are practically
unintelligible and therefore fall short of this standard. Because Zahir has not stated with sufficient
particularity either the grounds for seeking court orders or the relief sought, the Motions are denied.
